UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6949



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

ROBERT NEWSOME, a/k/a Nu Nu,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-92-79, CA-96-190-3)


Submitted:   November 7, 1996          Decided:     November 20, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Robert Newsome, Appellant Pro Se. Paul Thomas Farrell, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Newsome, Nos. CR-92-79; CA-96-

190-3 (S.D.W. Va. May 24, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2